                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 18-12298-PS
MARY E KARLSSON                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: vanegasv                     Page 1 of 1                          Date Rcvd: Oct 26, 2018
                                      Form ID: vanodc                    Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 28, 2018.
db             +MARY E KARLSSON,    13370 N 76TH ST.,    SCOTTSDALE, AZ 85260-4050
15260131       +ARIZONA BANK,    C/0 ENELMAN BERGER, PC,    3636 N CENTRAL AVE, #700,    PHOENIX AZ 85012-1936
15260132       +CLERK OF THE COURT,    BILLING AND DEFERRAL,    PO BOX 25426,    Phoenix AZ 85002-5426
15260133       +FIRST INTERNATIONAL BANK AND TRUST,    2231 E. Camelback Rd., Suite 107,     PHOENIX AZ 85016-3437
15260134       +GURSTEL CHARGO, PA,    9320 EAST RAINTREE DRIVE,    Scottsdale AZ 85260-2072
15260135       +MOUNTAIN AMERICA CREDIT UNION,    805 E Thunderbird Rd,    PHOENIX AZ 85022-5336
15260136       +REDLINE ELECTRIC & SOLAR LLC,    125 W Gemini Dr., Suite #19 & 20,     TEMPE AZ 85283-5606
15260137       +SCOTTSDALE CITY COURT,    3700 N 75TH ST,    SCOTTSDALE AZ 85251-4555
15260138       +SPECTRUM DERMATOLOGY,    C/O DELIVERY FINANCIAL SERVICES,     PO BOX 41097,
                 PHOENIX AZ 85080-1097

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: FAHMASON.COM Oct 27 2018 04:48:00     ANTHONY H. MASON,   PO BOX 27028,
                 TEMPE, AZ 85285-7028
smg             EDI: AZDEPREV.COM Oct 27 2018 04:48:00     AZ DEPARTMENT OF REVENUE,   BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,   PHOENIX, AZ 85007-2650
15260130       +EDI: AMEREXPR.COM Oct 27 2018 04:48:00     AMERICAN EXPRESS,   BOX 0001,
                 LOS ANGELES CA 90096-0001
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 28, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 26, 2018 at the address(es) listed below:
              ANTHONY H. MASON    ecfmason@earthlink.net, am@trustesolutions.net
              FRANCES S. MCGINNIS    on behalf of Debtor MARY E KARLSSON mcginnislawyer@yahoo.com,
               kim.mcginnislaw@yahoo.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                             TOTAL: 3




         Case 2:18-bk-12298-PS Doc 12 Filed 10/26/18 Entered 10/28/18 21:55:14                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
FORM van−odc
REVISED 08/01/2018



                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF ARIZONA

In re:                                                          Case No.: 2:18−bk−12298−PS

    MARY E KARLSSON                                             Chapter: 7
    aka MARY E RIORDAN
    fdba PROPERTIES R US LLC
    fdba KARLSSON VENTURES LLC
    fdba REPAIRS R US LLC
    13370 N 76TH ST.
    SCOTTSDALE, AZ 85260
    SSAN: xxx−xx−3428
    EIN:

Debtor(s)

                                               ORDER DISMISSING CASE

         The debtor(s) having failed to file a list of creditors in the proper format as required by Local Bankruptcy Rule
         1007−1.
         The individual debtor(s) having failed to file a Credit Counseling Certificate as required by Fed. R. Bankr. P.
         1007(b)(3).
         The debtor(s) having failed to pay the filing fee as ordered by the court.
         The debtor(s) having failed to timely file the schedules and statements required by Fed. R. Bankr. P. 1007.
         The debtor(s) having failed to timely file a Chapter 13 plan as required by Fed. R. Bankr. P. 3015.
         The debtor(s) having failed to timely submit the Statement of Social Security Number as required by Fed. R.
         Bankr. P. 1007(f).
         The individual debtors having failed to file a Statement of Your Current Monthly Income and any additional
         forms as required by Fed. R. Bankr. P. 1007.
         The debtor(s) having failed to file a Declaration of Evidence of Employer's Payments as required by Local
         Bankruptcy Rule 1007−1.
         The debtor(s) having failed to file a Declaration Under Penalty of Perjury for Debtors Without an Attorney as
         required by Local Bankruptcy Rule 1007−1.
         The debtor(s) having failed to appear and be examined at the meeting of creditors as required by 11 U.S.C. §
         341.
         After an Order to Show Cause why this case should not be dismissed was issued.
         The trustee having moved to dismiss this case.
         The debtor(s) having moved to dismiss this case.
         The debtor(s) having failed to timely file all required Official Forms as indicated by the court.




                                             −− Order continued on 2nd page −−




     Case 2:18-bk-12298-PS Doc 12 Filed 10/26/18 Entered 10/28/18 21:55:14                                      Desc
                         Imaged Certificate of Notice Page 2 of 3
   IT IS ORDERED that the above−captioned case be dismissed. Jurisdiction is retained over any matters arising
under 11 U.S.C. § 110.

   IT IS FURTHER ORDERED that any pending hearings, including any final hearing set on a motion for relief from
the automatic stay are vacated.
    IT IS FURTHER ORDERED that if the debtor wishes to reinstate this case, a motion for reinstatement must be
filed setting forth the reasons for the request.

   IT IS FURTHER ORDERED that even though this case has been dismissed, debtor(s) is/are required to pay all
outstanding fees due and owing to the court.

   IT IS FURTHER ORDERED that the Court shall not consider a motion for reinstatement of the case unless all fees
are paid in full or all required documents are filed. To have the case reinstated in an individual debtor chapter 7 or 13
case, all documents required by 11 U.S.C. § 521(a)(1) must be filed no later than 45 days from the date the bankruptcy
was filed.

   NOTICE IS ALSO GIVEN that the order was entered on the docket this date.


Date: October 26, 2018                                      BY THE COURT



Address of the Bankruptcy Clerk's Office:                   HONORABLE Paul Sala
U.S. Bankruptcy Court, Arizona                              United States Bankruptcy Judge
230 North First Avenue, Suite 101
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




    Case 2:18-bk-12298-PS Doc 12 Filed 10/26/18 Entered 10/28/18 21:55:14                                    Desc
                        Imaged Certificate of Notice Page 3 of 3
